740 N.W.2d 297 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Kevin Lee CHITTICK, Defendant-Appellant.
Docket No. 133921. COA No. 264033.
Supreme Court of Michigan.
October 31, 2007.
On order of the Court, the application for leave to appeal the March 20, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would remand this case for a hearing pursuant to People v. Ginther, 390 Mich. 436, 212 N.W.2d 922 (1973).